Citation Nr: 1647139	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  06-28 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for right shoulder injury residuals.

2.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder with depressed mood (claimed as depression).

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq., from Goodman, Allen & Donnelly, PLLC.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to May 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in August 2005 and February 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in August 2007.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

By a March 2009 decision, the Board denied the Veteran's current appellate claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, by a May 2010 Order, the Court, pursuant to a joint motion, vacated the Board's March 2009 decision and remanded the case for compliance with the instructions of the joint motion.  Mandate was issued by the Court later that same month.

In October 2010 and February 2015, the Board remanded the case for further development.  The case has now been returned for additional appellate consideration.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In February 2015, the Board remanded the current appellate claims, in part, for new examinations of the Veteran's service-connected adjustment disorder and right shoulder disorder.  He was subsequently accorded a new VA examination of his adjustment disorder in July 2015, and a VA examination of his right shoulder in August 2015.  However, in a September 2016 statement, the Veteran's attorney contended these examinations were inadequate and not in accord with the remand directives.

With respect to the adjustment disorder, the Veteran's attorney noted that the February 2015 remand directives stated the examiner should determine whether psychological testing was needed, and asserted that the July 2015 VA examiner did not do so.  Further, the attorney contended the examiner failed to provide sufficient rationale for finding that there was no functional limitation at this time due to the service-connected adjustment disorder, especially as it was found the Veteran experienced depressed mood and chronic sleep impairment.  The attorney contended it was logical to assume that chronic sleep impairment was a functional impairment which would tremendously affect the ability to do one's job.

Regarding the right shoulder disorder, the attorney stated the August 2015 VA examiner noted the Veteran's report of flare-ups of the shoulders and that during those times he suffered increased pain with repetitive use.  However, the VA examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited his ability during flare-ups.  The attorney stated the rationale given by the examiner was that the Veteran was not "presently experiencing a flare".  The attorney contended that the rationale given by the VA examiner was not adequate and failed to comply with the Board's instruction to provide a statement as to whether there was additional evidence that could enable an opinion to be provided.  

The Board also notes the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of § 4.59 requires that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint.  Here, it does not appear the range of motion testing conducted on the August 2015 VA examination is in accord with this requirement.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is required to accord the Veteran new examinations which do adequately evaluate his service-connected adjustment disorder and right shoulder disorder.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that new examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding these service-connected disabilities should be obtained while this case is on remand.

In regard to the TDIU claim, the Board notes that this issue is inextricably intertwined with the increased rating claims for the adjustment disorder and right shoulder disorder.  Therefore, the Board must defer adjudication of the TDIU claim until the development deemed necessary for the other claims has been completed.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his service-connected right shoulder and acquired psychiatric disorders since July 2015.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his right shoulder and psychiatric symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded new examinations to evaluate the current nature and severity of his service-connected right shoulder and acquired psychiatric disorders.  The claims folder should be made available to the examiners for review before the respective examinations.

In regard to the right shoulder disorder, it is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Further, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.  

The examiner should also indicate whether the right shoulder is manifested by ankylosis, and comment upon this joint's impact upon the Veteran's employment (i.e., the level of occupational impairment attributable to this disability, singularly, and comment on the impairment attributable to both the Veteran's shoulder disability and psychiatric disorder, jointly).

With respect to the acquired psychiatric disorder, the examiner must explicitly state if psychological testing is indicated; and conduct any such testing deemed necessary.  Appropriate examination findings should be reported to allow for evaluation of the disability under 38 C.F.R. § 4.130, Diagnostic Code 9435.  A Global Assessment of Functioning (GAF) score should be reported.  Additionally, if any other psychiatric disorder is present, to the extent possible, the examiner should distinguish all symptoms not attributable to the Veteran's service-connected adjustment disability.  The examiner should also comment upon the disorder's impact upon the Veteran's employment (i.e., the level of occupational impairment attributable to the psychiatric disability, singularly, and comment on the impairment attributable to both the Veteran's psychiatric disorder and shoulder disability, jointly)).

A complete rationale for any opinions expressed on these examinations must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in December 2015, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




